                        Case 2:17-cv-02344-RFB-CWH Document 101 Filed 01/28/19 Page 1 of 4



                        S. BRENT VOGEL
                    1 Nevada Bar No. 6858
                        Brent.Vogel@lewisbrisbois.com
                    2 KATHERINE J. GORDON
                        Nevada Bar No. 5813
                    3 Katherine.Gordon@lewisbrisbois.com
                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                    4 6385 S. Rainbow Boulevard, Suite 600
                        Las Vegas, Nevada 89118
                    5 Tel: 702.893.3383
                        Fax: 702.893.3789
                    6
                        Attorneys for Defendants
                    7 Larry Williamson, M.D. and
                        Raymond Mondora, M.D.
                    8
                    9                                   UNITED STATES DISTRICT COURT
                   10                                       DISTRICT OF NEVADA
                   11
                   12 MICHAEL RODRIGUEZ,                              CASE NO. 2:17-cv-02344-RFB-CWH
                   13                      Plaintiff,                 DEFENDANTS LARRY
                                                                      WILLIAMSON, M.D. AND RAYMOND
                   14            vs.                                  MONDORA, M.D.’S MOTION TO
                                                                      EXTEND TIME TO RESPOND TO
                   15 NAPHCARE, et al.,                               PLAINTIFF’S MOTION TO COMPEL
                                                                      DISCOVERY (ECF NO. 99)
                   16                      Defendants.
                   17
                   18
                   19            COME NOW Defendants Larry Williamson, M.D. and Raymond Mondora, M.D.
                   20 (Defendants) by and through their attorneys of record, LEWIS BRISBOIS BISGAARD &
                   21 SMITH, LLP, and request an extension of time in which to file their Response to Plaintiff’s
                   22 Motion to Compel (ECF No. 99) pursuant to FRCP 6(b)(1) and LR IA 6-1. An extension
                   23 of 14 days is requested, with a new due date for Defendants’ Response of Thursday,
                   24 February 21, 2018. This Motion is made and based upon the following Memorandum of
                   25 Points and Authorities.
                   26 / / /
                   27 / / /
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4816-7207-8982.1
                        Case 2:17-cv-02344-RFB-CWH Document 101 Filed 01/28/19 Page 2 of 4




                    1                      MEMORANDUM OF POINTS AND AUTHORITIES
                    2            Pursuant to FRCP 6(b)(1) and LR IA 6-1, Defendants Larry Williamson, M.D. and
                    3 Raymond Mondora, M.D. respectfully request a 14 day extension of time to file and serve
                    4 their Response to Plaintiff’s Motion to Compel. (ECF No. 99). Plaintiff filed the Motion
                    5 on January 24, 2019. The Motion is 29 pages1 and addresses 40 separate discovery
                    6 requests and responses.
                    7            In light of the detailed analysis required to fully respond to Plaintiff’s Motion to
                    8 Compel, Defendants maintain good cause exists for a brief extension of time in which to
                    9 file their Response. Defendants respectfully request the Court grant a 14 day extension of
                   10 time to file and serve a Response to Plaintiff’s Motion to Compel, resulting in a new due
                   11 date of Thursday, February 21, 2018.
                   12 / / /
                   13 / / /
                   14 / / /
                   15 / / /
                   16 / / /
                   17 / / /
                   18 / / /
                   19 / / /
                   20 / / /
                   21 / / /
                   22 / / /
                   23 / / /
                   24 / / /
                   25 / / /
                   26
                        1
                            Plaintiff’s Motion is single spaced (handwritten). If it had been typed and double-
                   27 spaced, the Motion would likely exceed 50 pages.
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4816-7207-8982.1                               2
                        Case 2:17-cv-02344-RFB-CWH Document 101 Filed 01/28/19 Page 3 of 4




                    1                                       CONCLUSION
                    2            Based on the foregoing, Defendants Drs. Williamson and Mondora respectfully
                    3 request the Court grant an extension of time to respond to Plaintiff’s Motion to Compel up
                    4 to and including February 21, 2018. The extension is sought in good faith, and not to
                    5 delay resolution of this matter.
                    6
                                 DATED: January 28, 2019.
                    7
                    8                                            LEWIS BRISBOIS BISGAARD & SMITH LLP

                    9
                   10
                   11                                            By /s/ Katherine J. Gordon
                                                                    S. BRENT VOGEL
                   12                                               Nevada Bar No. 6858
                   13                                               KATHERINE J. GORDON
                                                                    Nevada Bar No. 5813
                   14                                               6385 S. Rainbow Boulevard, Suite 600
                                                                    Las Vegas, Nevada 89118
                   15
                                                                    Tel. 702.893.3383
                   16
                                                                      Attorneys for Defendants Larry Williamson,
                   17                                                 M.D. and Raymond Mondora, M.D.
                   18      IT IS ORDERED that defendants Williamson and Mondora's motion to extend
                             IT IS
                           time    ORDERED
                                to respond      that defendants
                                            to plaintiff Rodriguez'sLarry Williamson
                                                                       motion         and (ECF
                                                                                to compel  Raymond   Mondora's
                                                                                               No. 101)  is
                   19        deadline  to respond  to  plaintiff's motion to compel  (ECF  No. 99)
                           GRANTED. Responses to the motion to compel (ECF No. 99) are due Februaryis extended to
                   20      21,February
                               2019. 21, 2019.
                                           Jan 29, 2019
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4816-7207-8982.1                               3
                        Case 2:17-cv-02344-RFB-CWH Document 101 Filed 01/28/19 Page 4 of 4



                                                      CERTIFICATE OF SERVICE
                    1
                    2            I HEREBY CERTIFY that on the 28th day of January 2019, I electronically filed the
                    3 foregoing DEFENDANTS LARRY WILLIAMSON, M.D. AND RAYMOND
                    4
                        MONDORA, M.D.’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
                    5
                        PLAINTIFF’S MOTION TO COMPEL (ECF NO. 99) with the Clerk of the Court
                    6
                    7 through Case Management/Electronic Filing System.
                    8                                 CERTIFICATE OF MAILING
                    9
                                 I HEREBY CERTIFY that on the 28th day of January 2019, I served a true and
                   10
                        correct copy of the foregoing DEFENDANTS LARRY WILLIAMSON, M.D. AND
                   11
                   12 RAYMOND MONDORA, M.D.’S MOTION FOR EXTENSION OF TIME TO
                   13 RESPOND TO PLAINTIFF’S MOTION TO COMPEL (ECF NO. 99) by depositing a
                   14
                        copy of same in the United States Mail at Las Vegas, Nevada postage fully prepaid,
                   15
                        addressed to:
                   16
                   17 Michael Rodriguez
                        1893015
                   18 Clark County Detention Center
                   19 330 South Casino Center
                        Las Vegas, NV 89101
                   20 PRO SE Plaintiff
                   21
                   22
                                                              By /s/ Adrina Harris
                   23                                            Adrina Harris, an Employee of LEWIS
                                                                 BRISBOIS BISGAARD & SMITH LLP
                   24
                   25
                   26
                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4816-7207-8982.1                             4
